UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4567
BRYANT F. CROSSON,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Eastern District of North Carolina, at Wilmington.
                    James C. Fox, District Judge.
                            (CR-00-44-F)

                      Submitted: April 27, 2001

                       Decided: May 25, 2001

   Before NIEMEYER, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Thomas P. McNamara, Federal Public Defender, J. W. Hernandez-
Cuebas, Assistant Federal Public Defender, Raleigh, North Carolina,
for Appellant. Janice McKenzie Cole, United States Attorney, Anne
M. Hayes, Assistant United States Attorney, J. Gaston B. Williams,
Assistant United States Attorney, Raleigh, North Carolina, for Appel-
lee.
2                     UNITED STATES v. CROSSON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Bryant Fitzgerald Crosson pled guilty to bank fraud, in violation of
18 U.S.C.A. § 1344 (West 2000). At his sentencing the district court
concluded that Criminal History Category (CHC) V was underrepre-
sentative of Crosson’s past criminal conduct and of the likelihood that
he would commit future crimes. The district court departed upward
to CHC VI, and from a total offense level of 9 to a total offense level
of 14, sentencing Crosson to 44 months imprisonment to be followed
by five years of supervised release. Crosson was ordered to make res-
titution of $13,911.53. On appeal, Crosson argues that the district
court failed to follow the procedures mandated by this court for
upward departure, and that the district court twice counted a prior
offense in computing the sentence.

   A sentencing court may depart above the guideline range if the
court finds an aggravating factor "of a kind, or to a degree, not ade-
quately taken into consideration by the Sentencing Commission . . . ."
18 U.S.C.A. § 3553(b) (West 2000). A criminal history category that
significantly underrepresents the seriousness of a defendant’s record
or the likelihood that he will commit further crimes is grounds for an
upward departure. Thus, prior sentences not used in determining the
criminal history category may be considered by the district court in
considering a departure. U.S. Sentencing Guidelines Manual § 4A1.3
(1998).

   This court has held that in departing upward pursuant to § 4A1.3,
the district court must provide a clear, reasoned statement in support
of its departure. United States v. Rusher, 966 F.2d 868, 882 (4th Cir.
1992). Here, the district court clearly identified the aggravating fac-
tors and reasons for departure. We conclude that the district court did
not abuse its discretion in deciding to depart upward based on Cros-
son’s entire criminal history and on the high likelihood of his future
                       UNITED STATES v. CROSSON                         3
criminal behavior, in view of the fact that he has perpetrated three
similar check-kiting schemes, two of them while on probation or
supervised release from the prior offense. Koon v. United States, 518
U.S. 81, 98-100 (1996) (holding an abuse of discretion standard of
review applicable to departure decisions). In addition, it is clear from
the record that the district court did not erroneously double count a
forgery conviction or otherwise improperly assess Crosson’s criminal
record.

   Crosson next argues that the district court did not comply with the
procedure for upward departure we set out in Rusher and United
States v. Cash, 983 F.2d 558, 561 (4th Cir. 1992), that the court
should move to the next higher category or level, and move on only
after finding the range inadequate.* In departing upward by increas-
ing the total offense level, the district court followed the procedure
approved by this court. See United States v. Harrison, 58 F.3d 115,
118 (4th Cir. 1995). The district court departed by five levels without
making specific determinations that each intervening level was inade-
quate, but did state that an offense level 14 was required to allow the
court to increase a prior sentence of thirty-two months by one year,
because the prior sentence had been inadequate to deter Crosson from
committing the same conduct as soon as he was placed on supervised
release. We conclude that, although we would prefer a more explicit
statement of inadequacy at each offense level, the district court’s
rationale necessitated, and amounted to, a rejection of each level
between 9 and 14. Therefore, we affirm Crosson’s conviction and
sentence.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                             AFFIRMED

   *When departing above CHC VI, it is appropriate to move vertically
to successively higher offense levels in CHC VI, as the district court did
here, rather than to extrapolate horizontally. United States v. Cash, 983
F.2d 558, 561 n.6 (4th Cir. 1992).